UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6242


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JOHN D. RIDDICK, SR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (2:00-cr-00067-JBF-2)


Submitted:   September 28, 2010           Decided:   October 13, 2010


Before KING, GREGORY, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John D. Riddick, Sr., Appellant Pro Se. Kevin Michael Comstock,
Joseph Evan DePadilla, Assistant United States Attorneys,
Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            John   D.   Riddick,   Sr.,    appeals   the    district     court’s

order denying his motion for reduction of sentence.                     We have

reviewed the record and find no reversible error.                 Accordingly,

we affirm for the reasons stated by the district court.                   United

States v. Riddick, No. 2:00-cr-00067-JBF-2 (E.D. Va. Aug. 27,

2008).     We dispense with oral argument because the facts and

legal    contentions    are   adequately    presented      in   the    materials

before   the   court    and   argument    would   not   aid     the   decisional

process.

                                                                        AFFIRMED




                                     2